DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
Claim Objections
Claims 1 and 12 objected to because of the following informalities:  fail to properly ending with a period (.), which could cause confusion.  
It is assumed that the semicolon (;) at the end of the claims is intended to be a period (.)
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-22 are directed to a process with steps of receiving an input graph, generating mappings, generating a list for each of the entities, identifying label code, and a series of determinations. The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas as the steps may be performed mentally with a series of evaluation and/or judgment.  

Further, the additional elements (e.g. a non-transitory computer readable storage medium, processor) amount to no more than usage of a generic computing system having a non-transitory computer readable storage medium and a processor, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field, and hence does not provide significant more.
Thus, for at least the reasoning above, claims 1-22 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz (Patent No. US 10,706,144), hereinafter Moritz.

With respect to claim 1, Moritz discloses a method (Abstract) comprising: 
receiving an input graph, wherein the input graph comprises a plurality of entities and a plurality of label sets, each entity of said plurality of entities being associated with a label set of the plurality of label sets, each label set of the plurality of label sets comprising zero or more labels of a plurality of labels (Col. 5, lines 15-20, Col. 6, lines 30-40, Fig 1-2C: receive an input graph, e.g. a SFG, which comprises a pluarty of entities, e.g. nodes, and labels, e.g. node information for each of the node, and the label includes at least one label as shown in Fig 1-2C); 
(Col. 5, lines 19-20 & 56-57, Col. 7,lines 10-15 & 56-57: generate a first mapping, e.g. mapping the label to a hash that correspond to the label code); 
generating a second mapping that maps each label integer set of a plurality of label integer sets to a label set code, wherein each label integer set of the plurality of label integer sets corresponds to a label set of the plurality of label sets, wherein each label integer set of the plurality of label integer sets comprises label codes from the first mapping that are mapped to each label included in the corresponding label set (Col. 5, lines 65-67, Col. 6, lines 1-5 & 50-67, Col. 7, lines 35-45, Col. 10, lines 40-45, Col. 14, lines 50-56, Col. 15, lines 1-20:  generate a second mapping that maps the integer of the label set to a label code of a node when merging, such that the hash values from the first mapping are being mapped by including into the label code to represent the info of the devices); 
for each entity of the plurality of entities, generating a compressed label set, each compressed label set comprising a plurality of bits that indicate a zeroth state, a first state, a second state, or a third state (Col. 6, lines 53-67, Col. 10, lines 38-40, Col. 14, lines 1-10 & 55-67, Col. 15, lines 1-30: generate a compressed label set, e.g. a compressed label set having properties and attribute information, for each node. Each compressed set having bits, e.g. hash bits, that a state, which is merely a type of information).
 Moritz does not explicitly discloses wherein the zeroth state indicates that the compressed label set for the respective entity is empty; wherein the first state indicates that the compressed label set for the respective entity stores a single encoded value; wherein the second state indicates that the compressed label set for the respective entity stores up to a threshold amount of encoded values. 

 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to generate a compressed label set comprising bits that indicates any type of descriptive material for each entity of the graph because such descriptive material does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With respect to claim 12, Moritz discloses a non-transitory computer-readable storage medium storing sequences of instructions that, when executed by one or more processors (Abstract, Fig 10-11), cause: 
receiving an input graph, wherein the input graph comprises a plurality of entities and a plurality of label sets, each entity of said plurality of entities being associated with a label set of the plurality of label sets, each label set of the plurality of label sets comprising zero or more labels of a plurality of labels (Col. 5, lines 15-20, Col. 6, lines 30-40, Fig 1-2C: receive an input graph, e.g. a SFG, which comprises a pluarty of entities, e.g. nodes, and labels, e.g. node information for each of the node, and the label includes at least one label as shown in Fig 1-2C); 
(Col. 5, lines 19-20 & 56-57, Col. 7,lines 10-15 & 56-57: generate a first mapping, e.g. mapping the label to a hash that correspond to the label code); 
generating a second mapping that maps each label integer set of a plurality of label integer sets to a label set code, wherein each label integer set of the plurality of label integer sets corresponds to a label set of the plurality of label sets, wherein each label integer set of the plurality of label integer sets comprises label codes from the first mapping that are mapped to each label included in the corresponding label set (Col. 5, lines 65-67, Col. 6, lines 1-5 & 50-67, Col. 7, lines 35-45, Col. 10, lines 40-45, Col. 14, lines 50-56, Col. 15, lines 1-20:  generate a second mapping that maps the integer of the label set to a label code of a node when merging, such that the hash values from the first mapping are being mapped by including into the label code to represent the info of the devices); 
for each entity of the plurality of entities, generating a compressed label set, each compressed label set comprising a plurality of bits that indicate a zeroth state, a first state, a second state, or a third state (Col. 6, lines 53-67, Col. 10, lines 38-40, Col. 14, lines 1-10 & 55-67, Col. 15, lines 1-30: generate a compressed label set, e.g. a compressed label set having properties and attribute information, for each node. Each compressed set having bits, e.g. hash bits, that a state, which is merely a type of information).
 Moritz does not explicitly discloses wherein the zeroth state indicates that the compressed label set for the respective entity is empty; wherein the first state indicates that the compressed label set for the respective entity stores a single encoded value; wherein the second state indicates that the compressed label set for the respective entity stores up to a threshold amount of encoded values. 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to generate a compressed label set comprising bits that indicates any type of descriptive material for each entity of the graph because such descriptive material does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With respect to claims 2 and 13, Moritz further discloses wherein each label code comprises an integer value and wherein each label set code comprises an integer value (Col. 5, lines 55-67, Col. 6, lines 33-55, Fig 1-2C: the label code includes an integer, e.g. hash value, or key).

With respect to claims 3 and 14, Moritz further discloses wherein each entity of the plurality of entities comprises a vertex or edge (Col. 5, lines 55-67, Col. 6, lines 33-55, Fig 1-2C: vertex and edge are included).
With respect to claims 4 and 15, Moritz further discloses wherein the second state indicates that the respective compressed label set stores a bitmap encoding of values  (Col. 5, lines 15-67, Col. 7, lines 10-15, Fig 1-2C: indicating different types of info being stored/managed).
With respect to claims 5 and 16, Moritz further discloses wherein each bit of the bitmap encoding of values is mapped to a label code included in the first mapping (Col. 6, lines 45-67, Col. 15, lines 1-10, Col. 14, lines 50-67, Fig 1-2C: each bit is map to a label code for labeling the graph).
With respect to claims 6 and 17, Moritz further discloses wherein the threshold amount of encoded values is based on a number of bits in each compressed label set (Col. 6, lines 45-67, Col. 15, lines 1-10, Col. 14, lines 50-67, Fig 1-2C: the encoded values are based on the amount  or number of bit/data/information for the graph).
With respect to claims 7 and 18, Moritz further discloses wherein the pointer integer value points to a label set code included in the second mapping (Col. 6, lines 45-67, Col. 10, lines 40-45, Col. 15, lines 1-10, Col. 14, lines 50-67, Fig 1-2C: integer value, e.g. hash, that points to a label code).

With respect to claims 8 and 19, Moritz further discloses receiving a request to determine whether the label set of a particular entity of the plurality of entities includes a particular label (Col. 6, lines 45-67, Col. 7, lines 30-65, Col. 10, lines 25-67, Fig 3-9: receive a request to determine, e.g. when performing the merge process); 
(Col. 6, lines 45-67, Col. 7, lines 30-65, Col. 10, lines 25-67, Fig 1-9: identify code, e.g. hash or key mapped to a label); 
in response to determining that the compressed label set of the particular entity is in the first state, determining whether the particular label code matches the single encoded value of the compressed label set of the particular entity (Col. 6, lines 30-67, Col. 7, lines 30-65, Col. 14, lines 50-67, Col. 15, lines 1-20 & 55-67, Fig 1-9C: determine match of label code in a state, e.g. state of merging with respect to a particular node, such that proper collapse, merge or compression may be performed); 
in response to identifying a match between the particular label code and the single encoded value of the compressed label set of the particular entity, determining that the label set of the particular entity of the plurality of entities includes the particular label (Col. 6, lines 30-67, Col. 7, lines 30-65, Col. 14, lines 50-67, Col. 15, lines 1-20 & 55-67, Fig 1-9C: determine label set after determined match,  merge or compress may be performed ). 

With respect to claims 9 and 20, Moritz further discloses receiving a request to determine whether the label set of a particular entity of the plurality of entities includes a particular label (Col. 6, lines 45-67, Col. 7, lines 30-65, Col. 10, lines 25-67, Fig 3-9: receive a request to determine, e.g. when performing the merge process); 
using the first mapping, identifying a particular label code mapped to the particular label (Col. 6, lines 45-67, Col. 7, lines 30-65, Col. 10, lines 25-67, Fig 1-9: identify code, e.g. hash or key mapped to a label); 
(Col. 6, lines 30-67, Col. 7, lines 30-65, Col. 14, lines 50-67, Col. 15, lines 1-20 & 55-67, Fig 1-9C: determine match of label code in a state, e.g. state of merging with respect to a particular node, such that proper collapse, merge or compression may be performed); 
in response to determining that the bit of the plurality of bits that corresponds to the particular label code is set, determining that the label set of the particular entity of the plurality of entities includes the particular label (Col. 6, lines 30-67, Col. 7, lines 30-65, Col. 14, lines 50-67, Col. 15, lines 1-20 & 55-67, Fig 1-9C: determine label set after determined match, merge or compress may be performed). 

With respect to claims 10 and 21, Moritz further discloses receiving a request to determine whether the label set of a particular entity of the plurality of entities includes a particular label (Col. 6, lines 45-67, Col. 7, lines 30-65, Col. 10, lines 25-67, Fig 3-9: receive a request to determine, e.g. when performing the merge process); 
using the first mapping, identifying a particular label code mapped to the particular label (Col. 6, lines 45-67, Col. 7, lines 30-65, Col. 10, lines 25-67, Fig 1-9: identify code, e.g. hash or key mapped to a label); 
in response to determining that the compressed label set of the particular entity is in the third state, using the second mapping, identifying a particular label integer set mapped to the label set code that corresponds to the pointer integer value (Col. 6, lines 30-67, Col. 7, lines 30-65, Col. 14, lines 50-67, Col. 15, lines 1-20 & 55-67, Fig 1-9C: determine match of label code in a state, e.g. state of merging with respect to a particular node, such that proper collapse, merge or compression may be performed); 
in response to identifying a match between the particular label code and a label code included in particular label integer set, determining that the label set of the particular entity of the plurality of entities includes the particular label (Col. 6, lines 30-67, Col. 7, lines 30-65, Col. 14, lines 50-67, Col. 15, lines 1-20 & 55-67, Fig 1-9C: determine label set after determined match, merge or compress may be performed). 

With respect to claims 11 and 22, Moritz further discloses receiving a request to determine whether a first entity of the plurality of entities and a second entity of the plurality of entities have the same label set (Col. 6, lines 45-67, Col. 7, lines 30-65, Col. 10, lines 25-67, Fig 3-9: receive a request to determine, e.g. when performing the merge process for the nodes that corresponds to the entities); 
in response to identifying a match between the compressed label set of the first entity and the compressed label set of the second entity, determining that the first entity of the plurality of entities and the second entity of the plurality of entities have the same label set (Col. 6, lines 30-67, Col. 7, lines 30-65, Col. 14, lines 50-67, Col. 15, lines 1-20 & 55-67, Fig 1-9C: determine label set after determined match,  merge or compress may be performed with respect to the nodes that correspond to the entities). 

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168